DISSENTING OPINION
Gaeeett, Judge:
The record in this case satisfies me that the elder Glaser acquired ownership of the mark in question prior to appellant’s use thereof; that what transpired between him and his son and daughter in November, 1915, was sufficient to constitute a valid and legal transfer thereof, in so far as any rights of appellant are concerned; that, under the facts of the case, there was no legal abandonment of the mark by said elder Glaser; that appellant, in the legal sense, was never the owner of the mark as against the title of the elder Glaser and his successors in business, and that appellant has no right to the registration sought.
The decision of the Commissioner of Patents, in my opinion, should be affirmed.